Citation Nr: 0527568	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  02-08 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disorder, described as permanent schizophrenia or major 
depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran had unverified service from February 1977 to 
February 1981. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a April 2000 and March 2002 rating decisions by 
the RO in Pittsburgh, Pennsylvania, which denied entitlement 
to service connection for PTSD and a psychiatric disorder. 

The veteran testified at a hearing before the undersigned 
Veterans Law Judge sitting at the RO in October 2003.  A 
transcript of that hearing is of record.

In July 2003 and March 2004, the Board remanded the case to 
the RO for further evidentiary development.  The case was 
subsequently returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During an October 1999 VA examination, the veteran reported 
that he is in receipt of Social Security Disability benefits.  
In an April 2004 VA examination, he reported that he had not 
maintained any employment since approximately 1990 due to 
"ongoing after effects of his naval experiences."  The 
examiner opined that the veteran remained unemployable due to 
his psychiatric condition.  

The claims folder does not reflect that the veteran's records 
underlying the Social Security Administrations determination 
have been obtained.  38 U.S.C.A. § 5103A(b)(1) (West 2002); 
Murinscak v. Derwinski, 2 Vet. App. 363 (1992).  The United 
States Court of Appeals for Veterans Claims has imposed a 
virtually absolute duty to obtain Social Security records.  
Woods v. Gober, 14 Vet. App. 214, 222 (2000); Baker v. West, 
11 Vet. App. 163, 169 (1998).  

In view of the foregoing, this case is remanded for the 
following:

1.  Obtain from the Social Security 
Administration the records pertinent to 
the veteran's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

2.  After ensuring that all the above 
development has been completed, re-
adjudicate the claims, and if they 
remain denied, issue a supplemental 
statement of the case, before returning 
the case to the Board, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




